UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0513049 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 919 Milam, Suite 2100, Houston, TX 77002 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Units NYSE Amex LLC Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Exchange Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act). Yes £No R The aggregate market value of the common units held by non-affiliates of the Registrant on June 30, 2009 (the last business day of Registrant’s most recently completed second fiscal quarter) was approximately $300,168,000 based on $12.72 per unit, the closing price of the common units as reported on the NYSE Amex LLC (formerly the American Stock Exchange.)For purposes of this computation, all executive officers, directors and 10% owners of the registrant are deemed to be affiliates.Such a determination should not be deemed an admission that such executive officers, directors and 10% beneficial owners are affiliates.On February 19, 2010, the Registrant had 39,585,692 common units outstanding. 1 GENESIS ENERGY, L.P. 2009 FORM 10-K ANNUAL REPORT Table of Contents Page Part I Item1 Business 4 Item1A. Risk Factors 19 Item1B. Unresolved Staff Comments 36 Item2. Properties 36 Item3. Legal Proceedings 36 Item4. Submission of Matters to a Vote of Security Holders 36 Part II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item6. Selected Financial Data 38 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item7A. Quantitative and Qualitative Disclosures About Market Risk 63 Item8. Financial Statements and Supplementary Data 65 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 65 Item9A. Controls and Procedures 65 Item9B. Other Information 67 Part III Item10. Directors, Executive Officers and Corporate Governance 67 Item11. Executive Compensation 70 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 88 Item13. Certain Relationships and Related Transactions, and Director Independence 90 Item14. Principal Accountant Fees and Services 93 Part IV Item15. Exhibits and Financial Statement Schedules 94 2 Table of Contents FORWARD-LOOKING INFORMATION The statements in this Annual Report on Form 10-K that are not historical information may be “forward looking statements” within the meaning of the various provisions of the Securities Act of 1933 and the Securities Exchange Act of 1934.All statements, other than historical facts, included in this document that address activities, events or developments that we expect or anticipate will or may occur in the future, including things such as plans for growth of the business, future capital expenditures, competitive strengths, goals, references to future goals or intentions and other such references are forward-looking statements.These forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.They use words such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “position,” “projection,” “strategy” or “will” or the negative of those terms or other variations of them or by comparable terminology.In particular, statements, expressed or implied, concerning future actions, conditions or events or future operating results or the ability to generate sales, income or cash flow are forward-looking statements.Forward-looking statements are not guarantees of performance.They involve risks, uncertainties and assumptions.Future actions, conditions or events and future results of operations may differ materially from those expressed in these forward-looking statements.Many of the factors that will determine these results are beyond our ability or the ability of our affiliates to control or predict.Specific factors that could cause actual results to differ from those in the forward-looking statements include: · demand for, the supply of, changes in forecast data for, and price trends related to crude oil, liquid petroleum, natural gas and natural gas liquids or “NGLs”, sodium hydrosulfide and caustic soda in the United States, all of which may be affected by economic activity, capital expenditures by energy producers, weather, alternative energy sources, international events, conservation and technological advances; · throughput levels and rates; · changes in, or challenges to, our tariff rates; · our ability to successfully identify and consummate strategic acquisitions, make cost saving changes in operations and integrate acquired assets or businesses into our existing operations; · service interruptions in our liquids transportation systems, natural gas transportation systems or natural gas gathering and processing operations; · shut-downs or cutbacks at refineries, petrochemical plants, utilities or other businesses for which we transport crude oil, natural gas or other products or to whom we sell such products; · changes in laws or regulations to which we are subject; · our inability to borrow or otherwise access funds needed for operations, expansions or capital expenditures as a result of existing debt agreements that contain restrictive financial covenants; · loss of key personnel; · the effects of competition, in particular, by other pipeline systems; · hazards and operating risks that may not be covered fully by insurance; · the condition of the capital markets in the United States; · loss or bankruptcy of key customers; · the political and economic stability of the oil producing nations of the world; and · general economic conditions, including rates of inflation and interest rates. You should not put undue reliance on any forward-looking statements.When considering forward-looking statements, please review the risk factors described under “Risk Factors” discussed in Item 1A.Except as required by applicable securities laws, we do not intend to update these forward-looking statements and information. 3 Table of Contents PART I Item 1. Business Unless the context otherwise requires, references in this annual report to “Genesis Energy, L.P.,” “Genesis,” “we,” “our,” “us” or like terms refer to Genesis Energy, L.P. and its operating subsidiaries (including DG Marine, as defined); “DG Marine” means DG Marine Transportation, LLC and its subsidiaries; “Quintana” means Quintana Capital Group II, L.P. and its affiliates; “CO2” means carbon dioxide; and “NaHS”, which is commonly pronounced as “nash”, means sodium hydrosulfide. DG Marine is a joint venture in which we own an effective 49% economic interest.Our joint venture partner holds a 51% economic interest and controls decision-making over key operational matters.For financial reporting purposes, we consolidate DG Marine as discussed in Note 3 to the Consolidated Financial Statements.References in this annual report to DG Marine include 100% of the operations and activities of DG Marine unless the context indicates differently. Except to the extent otherwise provided, the information contained in this form is as of December 31, 2009. General We are a growth-oriented limited partnership focused on the midstream segment of the oil and gas industry in the Gulf Coast region of the United States, primarily Texas, Louisiana, Arkansas, Mississippi, Alabama and Florida.We were formed in 1996 as a master limited partnership, or MLP.We have a diverse portfolio of customers, operations and assets, including refinery-related plants, pipelines, storage tanks and terminals, barges, and trucks.We provide an integrated suite of services to refineries; oil, natural gas and CO2 producers; industrial and commercial enterprises that use NaHS and caustic soda; and businesses that use CO2 and other industrial gases.Substantially all of our revenues are derived from providing services to integrated oil companies, large independent oil and gas or refinery companies, and large industrial and commercial enterprises. We conduct our operations through subsidiaries and joint ventures.As is common with publicly-traded partnerships, or MLPs, our general partner is responsible for operating our business, including providing all necessary personnel and other resources.We manage our businesses through four divisions that constitute our reportable segments: Pipeline Transportation—We transport crude oil and CO2 for others for a fee in the Gulf Coast region of the U.S. through approximately 550 miles of pipeline.Our Pipeline Transportation segment owns and operates three crude oil common carrier pipelines and two CO2 pipelines.Our 235-mile Mississippi System provides shippers of crude oil in Mississippi indirect access to refineries, pipelines, storage terminals and other crude oil infrastructure located in the Midwest. Our 100-mile Jay System originates in southern Alabama and the panhandle of Florida and provides crude oil shippers access to refineries, pipelines and storage near Mobile, Alabama.Our 90-mile Texas System transports crude oil from West Columbia to several delivery points near Houston.Our crude oil pipeline systems include access to a total of approximately 0.7 million barrels of crude oil storage. Our Free State Pipeline is an 86-mile, 20” CO2 pipeline that extends from CO2 source fields near Jackson, Mississippi, to oil fields in eastern Mississippi.We have a twenty-year transportation services agreement (through 2028) related to the transportation of CO2 on our Free State Pipeline. In addition, Denbury Resources Inc. and its subsidiaries (Denbury) has leased from us (through 2028) the NEJD Pipeline System, a 183-mile, 20” CO2 pipeline extending from the Jackson Dome, near Jackson, Mississippi, to near Donaldsonville, Louisiana.The NEJD System transports CO2 to tertiary oil recovery operations in southwest Mississippi. Refinery Services—We primarily (i) provide services to eight refining operations located predominantly in Texas, Louisiana and Arkansas; (ii) operate significant storage and transportation assets in relation to our business and (iii) sell NaHS (commonly pronounced as “nash”) and caustic soda to large industrial and commercial companies.Our refinery services primarily involve processing refiner’s high sulfur (or “sour”) gas streams to remove the sulfur.
